



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: R. c. Fawaz, 2017 ONCA 943

DATE: 20171204

DOSSIER: C63334

Les Juges Rouleau, Benotto et
Roberts

ENTRE

Sa Majesté la Reine

Intimée

et

Hassan Fawaz

Appelant

Christine Mainville avocate de service

Rick Visca pour lintimée

Date de laudience : 30
novembre 2017

En appel de la condamnation prononcée le
novembre, 2016 et de la peine imposée le 4 janvier 2017 par le juge Randall W.
Lalande de la cour de justice de lOntario, siégeant sans jury.

INSCRIPTION SUR CAHIER DAPPEL

[1]

À la demande des parties, la présente est remise
au 15 février pour être plaidée sur le fonds. Une heure au total est prévu pour
lappel. Si la couronne a un empêchement, elle avisera la cour et Maître
Mainville le plus tôt possible pour quune nouvelle date soit fixée. Maître Mainville
avisera lappelant de la date de laudience.


